DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Allowable Subject Matter
Claims 1-5 are allowed.  
The following is an examiner’s statement of reasons for allowance:  
Regarding claim 1, 
The prior art does not disclose or suggest the claimed “wherein the first link mechanism is driven by a rotation force of the first rotary shaft so that the flap is retracted in the lower surface of the leading edge or is extended forward of the leading edge, and wherein the first link mechanism and the second link mechanism are driven by a rotation force of the second rotary shaft so that a position or an angle of the flap moved by the first link mechanism is changed” in combination with the remaining claim elements as set forth in claim 1.  
Regarding claim 5, 
The prior art does not disclose or suggest the claimed “a fourth link member having one end connected to the second rotary shaft via a sixth joint, and the other end connected to the rotary member via a seventh joint; and a fifth link member having one end connected to the second rotary shaft via an eighth joint, and the other end connected to the rotary member via a ninth joint, wherein the first link mechanism is composed of the first link member, the second link member, and the third link member, and wherein the second link mechanism is composed of the rotary member, the first link member, the second link member, the third link member, the fourth link member, and the fifth link member” in combination with the remaining claim elements as set forth in claim 5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647